                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383; FAX: 702.893.3789
                    6
                      DAVID M. KRUEGER (Pro Hac Vice Forthcoming)
                    7 Ohio Bar No.: 0085072
                      Email: dkrueger@beneschlaw.com
                    8
                      NORA K. COOK (Pro Hac Vice Forthcoming)
                    9 Ohio Bar No.: 0086399
                      Email: ncook@beneschlaw.com
                   10 BENESCH, FRIEDLANDER COPLAN & ARONOFF LLP
                      200 Public Square, Suite 2300
                   11 Cleveland, Ohio 44114
                      216.363.4500; FAX 216.363.4588
                   12

                   13 Attorneys for Defendant USAA Federal
                      Savings Bank, incorrectly identified as
                   14 USAA Savings Bank

                   15

                   16                                UNITED STATES DISTRICT COURT
                   17                         DISTRICT OF NEVADA, SOUTHERN DIVISION
                   18

                   19 JANET HILL,                                         Case No. 2:19-cv-01312-RFB-VCF
                   20                                 Plaintiff,          STIPULATION AND ORDER TO
                                                                          EXTEND TIME FOR RESPONSIVE
                   21             v.                                      PLEADING
                   22 USAA SAVINGS BANK,

                   23
                                                      Defendant.
                   24

                   25            The parties, by and through their undersigned counsel of record, agree that the time for

                   26 Defendant USAA Federal Savings Bank (“USAA FSB”), incorrectly identified as USAA Savings

                   27 Bank, to file its response to Plaintiff’s Complaint be extended until September 6, 2019.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4820-1641-9639.1
ATTORNEYS AT LAW
                    1                                         Reasons for Extension

                    2            USAA FSB requires a brief extension to complete their review of the averments contained

                    3 in the Complaint and prepare its response. This brief extension will not prejudice any party or

                    4 cause undue delay. This stipulation is made in good faith and not for the purpose of delay. This is

                    5 the first extension of time requested by counsel for filing Defendant USAA FSB’s response to

                    6 Plaintiff’s Complaint.
                                   nd
                    7 Dated this 22 day of August, 2019.                      Dated this 22nd day of August, 2019.

                    8

                    9   /s/ Priscilla L. O’Briant                             /s/ James Sellers

                   10 ROBERT W. FREEMAN, ESQ.                                 MATHEW HIGBEE
                      Nevada Bar No. 3062                                     Nevada Bar No. 11158
                   11 PRISCILLA L. O’BRIANT, ESQ.                             HIGBEE & ASSOCIATES
                      Nevada Bar No. 10171                                    8871 W. Flamingo Road
                   12 LEWIS BRISBOIS BISGAARD & SMITH                         Suite 202
                      6385 S. Rainbow Blvd., Suite 600                        Las Vegas NV 89147
                   13 Las Vegas, Nevada 89118
                                                                              JAMES SELLERS
                   14                                                         (Pro Hac Vice)
                      David M. Krueger (Pro Hac Vice                          Oregon Bar No. 184404
                   15 forthcoming)                                            LAW OFFICES OF JEFFREY LOHMAN, P.C.
                      Ohio Bar No. 0085072                                    4740 Green River Rd., Suite 310
                   16 Nora K. Cook (Pro Hac Vice forthcoming)                 Corona, CA 92880
                      Ohio Bar NO. 0086399                                    Attorneys for Plaintiff
                   17 BENESCH, FRIEDLANDER COPLAN &

                   18 ARONOFF LLP
                      200 Public Square, Suite 2300
                   19 Cleveland, Ohio 44114
                      Attorney for Defendant
                   20

                   21

                   22                                                   ORDER
                   23            IT IS SO ORDERED.
                   24            Dated this 23rd day of August, 2019.
                   25

                   26
                                                                              _______________________________
                   27
                                                                              U.S. MAGISTRATE JUDGE
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-1641-9639.1                                  2
